DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 6-12, 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neake et al., U.S. Publication Number 20159369694.
	Regarding claims 1, 16-20, Neake et al., discloses a blunt impact injury model system with features of the claimed invention including a system (see for example, figure 4) configured to evaluate helmet (element 3), performance, the system comprising: 5an impact assembly (elements shown in figures 3-6),  comprising a stationary post (mainly elements 8 and 10), operably coupled to one or more stationary load cells (elements 12 and 13, see paragraph 0095), and a plurality of modular headforms (related to elements 1, 5, 9, …), each having a first side and a second side , and are lock together around the impact assembly, and receive a helmet (element 3), 10wherein the modular headform determines a position of the helmet relative to the one or more stationary load cells.  The one or more stationary load cells measures impact force at a position where one of the plurality of the modular headforms are operably coupled to the 
	Regarding claim 16-20, since Neake et al., indicated concern about the methods od assessing injury (see paragraph 0001), all rejections of the model (as shown below), can be applicable to these method claims).
	Regarding claims 2, and 4, the impact assembly further comprises an impact cap {the hexagonal cap that is attached to the load cell (element 13) and is under the load plate (12)}, with proper size, to absorb the impact force.  
	Regarding claim 6, the impact assembly further comprises a skin pad (see paragraph 0066), to mimic wave propagation through human skin or provide attenuation of the stress wave.  
	Regarding claim 7, the impact cap has a bottom side and a top side (see figure 6), such that the bottom side is coupled to the one or more stationary load cells and the top side is coupled to the skin pad.  
	Regarding claim 8, the skin pad comprises silicon and rubber (see paragraph 0066). 
	Regarding claim 9, the impact cap (related to element 12) has a curvature configured to 15conform to the modular headform (see figures 4-6).
	Regarding claim 10, each of the plurality of modular headforms comprises an adjustable chin (element 5), to adjust standoff between the impact assembly and the helmet (see paragraph 00100).  

	25Regarding claim 12, Neake et al., suggest the use of different size  modular headform for different size helmet (see paragraph 0036 and 0099).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Neake et al., U.S. Publication Number 20159369694.
	Regarding these claims, while Neake et al shows a first impact cap (related to element 12, the hexagon shape one in figure 6), which is 30poisoned under the larger /second impact cap (load plate 12), he fails to explicitly show a magnetic coupling and same diameters of the impact caps. However, since all elements of the invention is presented in art, it would have been obvious for a skill artisan, before the effective filing date of the invention to modify Neake et al’s system to use any coupling means, such as magnet or to adjust the diameter to desired sizes.  Because any of such modification are routine practices or are suggest by convenience or a specific design expedients. Thus, are within the level of an ordinary skill artisan.

Claims 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art, as shown in the List of the References (PTO-892 form), are made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Max H. Noori whose telephone number is (571) 272-2185 and whose E-mail is Max.Noori@USPTO.GOV.  The examiner can normally be reached on Tuesday-Friday from 8:00 AM to 6:00 P.M.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2800.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. The central fax number is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MAX H NOORI/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        Saturday, February 26, 2022